UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 29, 2007 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-23985 NVIDIA CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-3177549 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2701 San Tomas Expressway Santa Clara, California95050 (408) 486-2000 (Address, including zip code, and telephone number, including area code, of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): xLarge accelerated fileroAccelerated filero Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The number of shares of common stock, $.001 par value, outstanding as of August 15, 2007 was 365,874,872. NVIDIA CORPORATION FORM 10-Q FOR THE QUARTER ENDED JULY 29, 2007 TABLE OF CONTENTS PART I : FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) a) Condensed Consolidated Statements of Income for the three and six months ended July 29, 2007 and July 30, 2006 3 b) Condensed Consolidated Balance Sheets as of July 29, 2007 and January 28, 2007 4 c) Condensed Consolidated Statements of Cash Flows for the six months ended July 29, 2007 and July 30, 2006 5 d) Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II : OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 50 Item 4. Submission of Matters to a Vote of Security Holders 50 Item 5. Other Information 50 Item 6. Exhibits 51 Signature 52 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) NVIDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended Six Months Ended July29, 2007 July 30, 2006 July29, 2007 July 30, 2006 Revenue $ 935,253 $ 687,519 $ 1,779,533 $ 1,369,326 Cost of revenue 511,261 395,391 975,403 788,525 Gross profit 423,992 292,128 804,130 580,801 Operating expenses: Research and development 157,952 127,257 316,273 250,459 Sales, general and administrative 81,280 69,055 161,851 133,017 Total operating expenses 239,232 196,312 478,124 383,476 Operating income 184,760 95,816 326,006 197,325 Interest income 15,625 8,818 28,833 17,626 Interest expense — (6 ) — (7 ) Other income (expense), net 466 (106 ) (199 ) (350 ) Income before income tax expense 200,851 104,522 354,640 214,594 Income tax expense 28,119 17,769 49,649 36,481 Income before change in accounting principle 172,732 86,753 304,991 178,113 Cumulative effect of change in accounting principle — — — 704 Net income $ 172,732 86,753 $ 304,991 $ 178,817 Basic net income per share: Prior to cumulative effect of change in accounting principle $ 0.47 0.25 $ 0.84 $ 0.51 Cumulative effect of change in accounting principle — Basic net income per share $ 0.47 0.25 $ 0.84 $ 0.51 Shares used in basic per share computation 364,870 350,244 362,850 349,090 Diluted net income per share: Prior to cumulative effect of change in accounting principle $ 0.43 0.22 $ 0.76 $ 0.46 Cumulative effect of change in accounting principle — Diluted net income per share $ 0.43 0.22 $ 0.76 $ 0.46 Shares used in diluted per share computation 402,553 385,589 400,638 387,485 See accompanying Notes to Condensed Consolidated Financial Statements. 3 NVIDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands) July 29, 2007 January28, 2007 ASSETS Current assets: Cash and cash equivalents $ 914,745 $ 544,414 Marketable securities 656,818 573,436 Accounts receivable, net 508,435 518,680 Inventories 276,305 354,680 Prepaid expenses and other current assets 41,102 40,560 Total current assets 2,397,405 2,031,770 Property and equipment, net 264,832 260,828 Goodwill 293,383 301,425 Intangible assets, net 54,735 45,511 Deposits and other assets 25,912 35,729 Total assets $ 3,036,267 $ 2,675,263 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 323,381 $ 272,075 Accrued liabilities 357,417 366,732 Total current liabilities 680,798 638,807 Deferred tax and other long-term liabilities 95,191 29,537 Commitments and contingencies - see Note 13 Stockholders’ equity: Preferred stock — — Common stock 402 388 Additional paid-in capital 1,493,240 1,295,650 Treasury stock, at cost (736,506 ) (487,120 ) Accumulated other comprehensive income, net 1,586 1,436 Retained earnings 1,501,556 1,196,565 Total stockholders' equity 2,260,278 2,006,919 Total liabilities and stockholders' equity $ 3,036,267 $ 2,675,263 See accompanying Notes to Condensed Consolidated Financial Statements. 4 NVIDIA CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Six Months Ended July29, 2007 July30, 2006 Cash flows from operating activities: Net income $ 304,991 $ 178,817 Adjustments to reconcile net income to net cash provided by operating activities: Stock-based compensation 66,865 51,953 Depreciation and amortization 63,226 48,239 Deferred income taxes 39,277 28,237 Excess tax benefits from stock-based compensation — (14,362 ) Cumulative effect of change in accounting principle — (704 ) In-process research and development — 602 Other 185 51 Changes in operating assets and liabilities, net of acquisitions: Accounts receivable 10,950 (132,259 ) Inventories 78,489 (118,315 ) Prepaid expenses and other current assets (842 ) (8,883 ) Deposits and other assets 2,437 (4,399 ) Accounts payable 50,685 32,508 Accrued liabilities 21,337 5,913 Net cash provided by operating activities 637,600 67,398 Cash flows from investing activities: Purchases of marketable securities (455,909 ) (159,034 ) Sales and maturities of marketable securities 374,661 94,293 Purchases of property and equipment and intangible assets (67,703 ) (40,778 ) Acquisition of businesses, net of cash and cash equivalents — (67,026 ) Net cash used in investing activities (148,951 ) (172,545 ) Cash flows from financing activities: Common stock issued under employee stock plans 131,068 102,430 Stock repurchase (249,386 ) (174,978 ) Excess tax benefits from stock-based compensation — 14,362 Net cash used in financing activities (118,318 ) (58,186 ) Change in cash and cash equivalents 370,331 (163,333 ) Cash and cash equivalents at beginning of period 544,414 551,756 Cash and cash equivalents at end of period $ 914,745 $ 388,423 Supplemental disclosures of cash flow information: Cash paid for income taxes, net $ 3,505 $ 24,645 Other non-cash activities: Unrealized losses from marketable securities $ (564 ) $ 697 Assets acquired by assuming related liabilities $ — $ 13,506 Deferred compensation $ — $ 3,604 See accompanying Notes to Condensed Consolidated Financial Statements 5 NVIDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements were prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Securities and Exchange Commission, or SEC, Regulation S-X. In the opinion of management, all adjustments, consisting only of normal recurring adjustments except as otherwise noted, considered necessary for a fair statement of results of operations and financial position have been included. The results for the interim periods presented are not necessarily indicative of the results expected for any future period. The following information should be read in conjunction with the audited financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended January28, 2007. Fiscal year We operate on a 52 or 53-week year, ending on the Sunday nearest January31. The first and second quarters of fiscal years 2008 and2007 were all 13-week quarters. Reclassifications Certain prior fiscal year balances have been reclassified to conform to the current fiscal year presentation. Principles of Consolidation Our condensed consolidated financial statements include the accounts of NVIDIA Corporation and its wholly owned subsidiaries. All material intercompany balances and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of Americarequires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. On an on-going basis, we evaluate our estimates, including those related to revenue recognition, accounts receivable, inventories, income taxes, goodwill, stock-based compensation expense and contingencies. These estimates are based on historical facts and various other assumptions that we believe are reasonable. Revenue Recognition Product Revenue We recognize revenue from product sales when persuasive evidence of an arrangement exists, the product has been delivered, the price is fixed and determinable, and collection is reasonably assured. For most sales, we use a binding purchase order and in certain cases we use a contractual agreement as evidence of an arrangement. We consider delivery to occur upon shipment provided title and risk of loss have passed to the customer based on the shipping terms. At the point of sale, we assess whether the arrangement fee is fixed and determinable and whether collection is reasonably assured. If we determine that collection of a fee is not reasonably assured, we defer the fee and recognize revenue at the time collection becomes reasonably assured, which is generally upon receipt of payment. Our policy on sales to distributors with rights of returnis to defer recognition of revenue and related cost of revenue until the distributors resell the product. 6 NVIDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) We record estimated reductions to revenue for customer programs at the time revenue is recognized. Our customer programs primarily involve rebates, which are designed to serve as sales incentives to resellers of our products in various target markets. We account for rebates in accordance with Emerging Issues Task Force Issue 01-09, or EITF 01-09, Accounting for Consideration Given by a Vendor to a Customer (Including a Reseller of the Vendor’s Products) and, as such, we accrue for 100% of the potential rebates and do not apply a breakage factor. Rebates typically expire six months from the date of the original sale, unless we reasonably believe that the customer intends to claim the rebate. Unclaimed rebates are reversed to revenue upon expiration of the rebate. Our customer programs also include marketing development funds, or MDFs. We account for MDFs as either a reduction of revenue or an operating expense in accordance with EITF 01-09. MDFs represent monies paid to retailers, system builders, original equipment manufacturers, or OEMs, distributors and add-in card partners that are earmarked for market segment development and expansion and typically are designed to support our partners’ activities while also promoting NVIDIA products. Depending on market conditions, we may take actions to increase amounts offered under customer programs, possibly resulting in an incremental reduction of revenue at the time such programs are offered. We also record a reduction to revenue by establishing a sales return allowance for estimated product returns at the time revenue is recognized, based primarily on historical return rates. However, if product returns for a particular fiscal period exceed historical return rates we may determine that additional sales return allowances are required to properly reflect our estimated exposure for product returns. License and Development Revenue For license arrangements that require significant customization of our intellectual property components, we generally recognize this license revenue using the percentage-of-completion method of accounting over the period that services are performed. For all license and service arrangements accounted for under the percentage-of-completion method, we determine progress to completion based on actual direct labor hours incurred to date as a percentage of the estimated total direct labor hours required to complete the project. We periodically evaluate the actual status of each project to ensure that the estimates to complete each contract remain accurate. A provision for estimated losses on contracts is made in the period in which the loss becomes probable and can be reasonably estimated. To date, we have not recorded any such losses. Costs incurred in advance of revenue recognized are recorded as deferred costs on uncompleted contracts. If the amount billed exceeds the amount of revenue recognized, the excess amount is recorded as deferred revenue. Revenue recognized in any period is dependent on our progress toward completion of projects in progress. Significant management judgment and discretion are used to estimate total direct labor hours. Any changes in or deviations from these estimates could have a material effect on the amount of revenue we recognize in any period. Recently Issued Accounting Pronouncements In September 2006, the Financial Accounting Standards Board, or FASB, issued Statement of Financial Accounting Standards No. 157, or SFAS No. 157, Fair Value Measurements. SFAS No. 157 establishes a framework for measuring fair value and expands disclosures about fair value measurements. The changes to current practice resulting from the application of SFAS No. 157 relate to the definition of fair value, the methods used to measure fair value, and the expanded disclosures about fair value measurements. We are required to adopt the provisions of SFAS No. 157 beginning with our fiscal quarter ending April 27, 2008. We are currently evaluating the impact that SFAS No.157 will have on our consolidated financial position, results of operations and cash flows. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, or SFAS No.159, The Fair Value Option for Financial Assets and Financial Liabilities. SFAS No.159 permits companies to choose to measure certain financial instruments and certain other items at fair value. The standard requires that unrealized gains and losses on items for which the fair value option has been elected be reported in earnings. We are required to adopt the provisions of SFAS No. 159 beginning with our fiscal quarter ending April 27, 2008, although earlier adoption is permitted. We are currently evaluating the impact that SFAS No.159 will have on our consolidated financial position, results of operations and cash flows. 7 NVIDIA CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Adoption of FASB Interpretation No. 48 On January 29, 2007, we adopted FASB Interpretation No. 48, or FIN 48,
